              Case 3:17-cv-01362 Document 1409 Filed 06/11/21 Page 1 of 2 PageID #: 57554

                                  District Judge Daybook Entry

           United States District Court - Southern District of West Virginia at Huntington
 Date: 6/11/2021                  Case Number 3:17-cv-01362

 Case Style                 The City of Huntington, West Virginia vs. AmerisourceBergen Drug Corporation
 Type of hearing            Bench Trial
 Before the Honorable: 2512-Faber
 Court Reporter             Ayme Cochran                                  Courtroom Deputy Cindy Lilly
 Attorney(s) for the Plaintiff or Government
 Paul Farrell
 Attorney(s) for the Defendant(s)
 Steven Ruby
 Law Clerk                  Allison Skinner,
 Probation Officer

                                                       Court Times

  Start Time       Stop Time                                        Court Time Description

    9:00 AM         10:29 AM                    Court actively conducting trial proceedings/Contested proceedings


   10:40 AM         11:59 AM                    Court actively conducting trial proceedings/Contested proceedings


    1:00 PM         2:24 PM                     Court actively conducting trial proceedings/Contested proceedings


    2:36 PM         3:16 PM                     Court actively conducting trial proceedings/Contested proceedings


Court actively conducting trial proceedings/Contested proceedings 04:52


                                                     Courtroom Notes

Scheduled Start: 9:00 a.m.
Actual Start: 9:00 a.m.
Court Reporters: Ayme Cochran and Lisa Cook

Appearances:
Plaintiffs:
Paul Farrell, Anthony Majestro, Mike Fuller, Mildred Conroy, Pearl Robertson, Peter Mougey, Mike Woefel, David Ackerman,
Rusty, Webb, Annie Kouba, Mark Pifko, Anne Kearse, Linda Singer, Temitoe Leyimu, Troy Rafferty, Erin Dickinson, Amy J.
Quezon, Mark P. Pifko, Linda Singer
Defendants:
Robert Nicholas, Shannon McClure, Joseph Mahady, Gretchen Callas, Elizabeth Campbell, Chris, Casalenuovo, Enu Mainigi,
Jennifer Wicht, Suzanne Salgado, Ashley Hardin, Isia Jasiewicz, Steve Ruby, Caitlin Anderson, Paul Schmidt, Tim Hester, Laura
Flahive Wu, Andrew Stanner, Jeff Wakefield, Rob Park

9:00 a.m.
In session, examination of Dr. Mohr continues
             Case 3:17-cv-01362 Document 1409 Filed 06/11/21 Page 2 of 2 PageID #: 57555
10:29 a.m.
Recess

10:40 a.m.
In session, examination of Dr. Mohr continues

11:59 a.m.
Recess

1:00 p.m.
In session, examination of Dr. Mohr continues

1:20 p.m.
Dr. Katherine Keyes sworn and examined

2:24 p.m.
Recess
